Citation Nr: 9900393	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-17 151A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
left shoulder arthrotomy residuals.  

2.  Entitlement to restoration of a 20 percent rating for a 
lumbar spine disorder.  

3.  Entitlement to restoration of a 10 percent rating for 
cervical spine arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Associate Counsel

INTRODUCTION

The veteran had active service from September 1980 to May 
1994.  This appeal arose from a January 1997 rating decision 
which reduced the rating for lumbar arthritis from 20 to 10 
percent, reduced the ratings for left shoulder arthrotomy 
residuals and urticaria from 20 percent to noncompensable, 
and reduced the ratings for left foot cuboid bone fracture 
residuals and cervical spine arthritis from 10 percent to 
noncompensable.  In September 1997, the RO increased the 
rating for left shoulder arthrotomy residuals to 10 percent, 
restored the 20 percent rating for urticaria, and restored 
the 10 percent rating for left foot cuboid bone fracture 
residuals.  The RO also recognized lumbosacral disc disease 
as service-connected.  Given the restoration of the prior 
ratings for urticaria and left foot cuboid bone fracture 
residuals, the issues remaining on appeal are as stated on 
the preceding page.  The lumbar spine disorder has been 
recharacterized to reflect the ROs recognition of lumbar 
disc pathology as service-connected.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO improperly reduced the 
ratings for his left shoulder arthrotomy residuals, lumbar 
spine disorder and cervical spine arthritis.  


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veterans claims file.  Based on a 
review of the relevant evidence, and for the following 
reasons and bases, it is the decision of the Board that the 
evidence supports restoration of 20 percent ratings for left 
shoulder arthrotomy residuals and a lumbar spine disorder, 
and a 10 percent rating for cervical spine arthritis.  




FINDINGS OF FACT

1.  The veterans left shoulder arthrotomy residuals are 
manifested by locking, steady pain, fatigability, 
weakness with increased use, a lax joint capsule, and slight 
limitation of motion; improvement of left shoulder function 
under ordinary conditions of life is not shown.  

2.  The veteran has no more than slight limitation of motion 
of the lumbar spine, but his intervertebral lumbar disc 
disease is moderate; improvement of the service-connected low 
back disability under ordinary conditions of life is not 
shown.  

3.  Cervical spine arthritis is manifested by slight 
limitation of motion.  


CONCLUSIONS OF LAW

1.  Restoration of a 20 percent rating for left shoulder 
arthrotomy residuals is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.105(e), 3.344(c), 
4.7, 4.40, 4.45, 4.71a, 4.118, Codes 5003, 5201, 5202 (1998).  

2.  Restoration of a 20 percent rating for a lumbar spine 
disorder is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.7, 4.40, 
4.45, 4.71a, Codes 5292, 5293 (1998).  

3.  Restoration of a 10 percent rating for cervical spine 
arthritis is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.7, 4.40, 
4.45, 4.71a, 4.118, Code 5290 (1998).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veterans service medical records show treatment, 
including surgery, for multiple left shoulder dislocations.  
He denied any history of recurrent back pain on his 
separation examination in March 1994.  

On VA orthopedic examination in August 1994, only a few 
months after his separation from service, the veteran 
reported a five to six year history of low back pain, largely 
in the form of back spasms.  He complained of daily back 
pain, radiating down the posterior aspect of both thighs, and 
increasing in severity with walking or 
bending/twisting/lifting movements and weather changes.  He 
also complained of chronic left shoulder dislocations, 
continuing shoulder pain and decreased mobility.  He had had 
one left shoulder dislocation since surgery in 1993.  He 
could only abduct to about 30 degrees.  In October 1994, the 
RO, in pertinent part, granted service connection and 
assigned 20 percent ratings for the veterans left shoulder 
arthrotomy residuals and lumbar spine disorder, and a 10 
percent rating for cervical spine arthritis.  

On September 1996 VA orthopedic examination, the veteran gave 
a history of recurrent left shoulder dislocations.  He is 
right-handed.  His back bothered him occasionally.  He 
exercised to limber up his back and reported that although he 
has undergone physical therapy in the past, he was not under 
any medical care for orthopedic complaints.  There was a 
well-healed scar on the anterior aspect of the left shoulder.  
He had full range of left shoulder motion, with no deformity 
or loss of shoulder strength.  His gait was normal on short 
testing.  As he stood erect, he was able to bend forward and 
touch his toes with some urging and perform a deep knee bend 
with some urging.  Straight leg raising could be done through 
a full range of motion.  He denied any cervical spine 
symptoms.  There was full range of cervical spine motion on 
hyperextension and hyperflexion, as well as deviation of the 
head to the left and right.  
On September 1996 VA x-ray examination of the lumbosacral 
spine, the examiner noted anterior spurring at T11-12.  The 
vertebral bodies were otherwise intact and well-aligned, with 
preserved disc spaces.  The sacroiliac joint and soft spaces 
were unremarkable.  The impression was T11-12 spurring; the 
lumbosacral spine was otherwise negative for abnormalities.  
X-rays of the cervical spine were negative for abnormalities.  
X-rays of the left shoulder disclosed a staple in the 
glenoid.  The bony structures were otherwise intact.  There 
was no evidence of osteoarthritic spurring and the soft 
tissues were unremarkable.  The impression was staple in the 
glenoid, with the left shoulder otherwise negative for 
abnormalities.  

On October 1996 VA cardiovascular examination, the veteran 
gave a history which included left shoulder surgery and low 
back pain.  

In October 1996, the RO proposed various reductions in the 
ratings of several of the veterans service-connected 
disabilities.  The veteran submitted a December 1996 
statement asserting that the disabilities for which ratings 
reductions were proposed had not undergone substantial or 
sustained improvement.  He added that he would submit 
evidence of his medical treatment by Dr. Peter Becker.  

Records of Peter M. Becker, M.D., from December 1996 to 
February 1997, include a January 1997 medical evaluation 
noting that there had been no recent increase in the 
veterans back discomfort or change in his left shoulder 
discomfort.  Dr. Beckers assessment included degenerative 
disc disease with moderate spinal stenosis at L4-5 and nerve 
root compression at L5-S1, and persistent left shoulder 
discomfort.  

In a January 1997 letter, Dr. Becker reported that he had 
been treating the veteran for complaints of low back and left 
shoulder pain.  He added that both conditions intermittently 
flare up and interfere with the veterans ability to perform 
manual labor.  A computed tomography (CT) scan of the 
veterans lumbosacral spine revealed degenerative disc 
disease.  Dr. Becker opined that the veteran was at risk for 
further exacerbations of his low back disorder.  Dr. Beckers 
letter enclosed a report of a January 1997 CT scan of the 
veterans lumbosacral spine performed by William N. Cohen, 
M.D.  The veteran complained of low back pain radiating down 
his legs.  The impression was mild to moderate central canal 
stenosis at L4-5, and considerable foraminal stenosis at L5-
S1.

In a March 1997 letter, Daniel C. Wnorowski, M.D. reported 
the results of a medical evaluation of the veterans left 
shoulder.  The veteran reported a history of medical 
treatment for his shoulder and indicated that he had pain 
anterolaterally, associated with stiffness, noise, and 
permanent loss of some motion.  The severity of his 
disability is increased by lifting and nocturnal positions.  
The left shoulder showed restriction of the active range of 
motion, with loss of some abduction and external rotation.  A 
well-healed anterior incision was noted, consistent with a 
prior, anterior instability repair.  Impingement signs were 
positive.  The veteran had mild, subscapular supraspinatus 
weakness.  Relocation test was positive, as well as anterior 
apprehension, and Dr. Wnorowski noted that he was unable to 
demonstrate any significant patholaxity.  Neurovascular was 
intact distally and cervical spine range of motion was full 
and pain free.  X-ray examination showed findings consistent 
with prior instability and repair, with what appeared to be a 
Hill-Sachs, but no obvious Bankart lesion in the 
anterior/superior staple, which appeared to be well fixed and 
not loosened.  There were no soft tissue calcifications and 
the veteran had a Type 2 acromial hook.  Dr. Wnorowski opined 
that the veteran may have a persistent instability, or 
perhaps a rotator cuff tear.  Additional analysis of the 
veterans left shoulder in March 1997 by E. Mark Levinsohn, 
M.D., of Crouse Irving Memorial Hospital, included an 
impression of previous Putty-Platt arthroplasty, calcified 
loose body posteriorly, and intact rotator cuff with lax 
joint capsule.  

On June 1997 VA orthopedic examination, the veteran 
complained of steady, aching, left shoulder pain.  The only 
time he did not notice the aching was when his back pain was 
very severe or his asthma was problematic.  Otherwise, he 
experienced locking or sharp twinges of pain, as if 
something were catching in the shoulder.  He also complained 
of back tightness and stiffness, aggravated by bending and 
twisting.  The pain was sometimes severe for several days and 
was alleviated by lying down.  He complained of neck pain 
associated with episodes of back pain.  The pain increased 
with stress and he pointed to an area at the back of his neck 
from which the pain emanated.  The cervical spine 
demonstrated flexion and extension to 30 degrees, he could 
laterally bend to the left and right about 37 degrees, and 
bilateral rotation was to 55 degrees.  In the back, there was 
no costovertebral angle or paravertebral tenderness.  He was 
able to forward flex to about 88 degrees and extend to about 
35 degrees.  Lateral bending was equal bilaterally at about 
38 degrees and rotation was equal bilaterally at about 35 
degrees.  The veteran had a slightly antalgic gait entering 
and exiting the examiners office.  He was able to do 
symmetrical left shoulder movements until he reached the last 
25 degrees of full adduction.  Then, it was somewhat 
asymmetrical, in that the left arm was somewhat slower than 
the right in moving up to the 180 degree mark.  He was able 
to actively abduct 180 degrees bilaterally and could flex 180 
degrees bilaterally.  Internal rotation was equal bilaterally 
at 90 degrees.  External rotation on the right was 90 
degrees, but on the left, the veteran could only move his 
shoulder to about 70 degrees.  With stabilization and 
assistance, he was able to move his left shoulder to about 80 
degrees.  The examiner noted that there was positive 
apprehension with this maneuver.  There were no deformities 
noted, but the veteran had a surgical scar anteriorly on the 
left shoulder.  The examiner noted the results of Dr. Cohens 
CT scan of the lumbosacral spine and Dr. Levinsohns analyses 
of the left shoulder were also noted.  The impressions 
included status post left shoulder surgery, with residuals 
including decreased function, especially in external 
rotation, along with fatigability and weakness and pain with 
increased use, a calcified loose body posteriorly, and a lax 
joint capsule.  There was also chronic low back pain, with 
mild to moderate central canal stenosis at L4-5 and 
considerable foraminal stenosis at L5-S1.  There was evidence 
of increased pain, weakness and fatigability with range of 
motion studies and ambulation.  

Analysis

The Board finds that the veterans claims are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  His 
assertions that the disabilities did not improve are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed with respect to the claims 
and that no further development is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A reduction in an assigned disability rating which has been 
in effect for less than 5 years is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  With any rating reduction, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement actually reflects an 
improvement in the veterans ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413 (1993).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to pain that is 
supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling, and 
pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code 
provides for compensation based solely on limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and examinations upon which evaluations are based 
must adequately portray the extent of functional loss due to 
pain on use or due to flareups.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  





Left Shoulder Arthrotomy Residuals

The veterans left shoulder arthrotomy residuals are 
currently rated 10 percent disabling under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Code 5003.  A 20 
percent rating is warranted for limitation of motion of the 
minor arm when motion is possible to the shoulder level or to 
midway between the side and shoulder level.  A 30 percent 
rating requires that motion be limited to 25 degrees from the 
side.  Code 5201.  

A 20 percent rating is warranted for malunion of the humerus 
of the minor upper extremity with either moderate or marked 
deformity.  A 20 percent rating is also warranted for 
frequent or infrequent episodes of dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements.  A 40 percent rating is 
warranted for fibrous union of the minor upper extremity 
humerus.  Code 5202.  

Malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent rating.  A 20 percent 
rating requires nonunion with loose movement or dislocation.  
These disabilities may also be rated on the basis of 
impairment of function of the contiguous joint.  Code 5203.  

A 10 percent rating is warranted for superficial scars which 
are tender and painful on objective demonstration.  Code 
7804.  Scars may be rated on the basis of any related 
limitation of motion of the body part they affect.  Code 
7805.  

As the veteran is right-handed, his left arm is his minor 
arm.  On VA orthopedic examination in August 1994, he could 
only abduct his left shoulder to 30 degrees without pain.  By 
contrast, a September 1996 VA orthopedic examination showed 
he had full range of left shoulder motion, with no deformity 
or loss of shoulder strength.  On June 1997 VA orthopedic 
examination, the veteran was able to do symmetrical left 
shoulder movements until the last 25 degrees of full 
adduction, when his left arm was somewhat slower than his 
right in reaching the 180 degree mark.  He was able to 
actively abduct and flex to 180 degrees bilaterally.  
Internal rotation was 80 degrees bilaterally, but external 
rotation on the left, with stabilization and assistance, was 
only 80 degrees, as compared to 90 degrees on the right.  
Thus, the veterans left shoulder motion is not now so 
limited as to warrant a 20 percent rating under Code 5201.  
It is not shown that the left shoulder arthrotomy scar is 
tender and painful on objective demonstration or impairs any 
function not encompassed in the current rating.  Hence, a 
separate rating under Codes 7804, 7805 is not warranted.  
However, on the June 1997 examination, decreased left 
shoulder function and increased fatigability, weakness and 
pain on use were noted.  The veteran demonstrated positive 
apprehension with external rotation of his left shoulder and 
the impressions included decreased function, especially in 
external rotation, calcified loose body posteriorly, and lax 
joint capsule.  The current left shoulder disability picture 
does not reflect an improvement in the veterans ability to 
function under the ordinary conditions of life and work.  
Accordingly, restoration of a 20 percent rating for left 
shoulder arthrotomy residuals is warranted.  


Lumbar Spine Disorder

The veterans lumbar spine disorder is currently rated 10 
percent disabling under Diagnostic Code 5295.  This is the 
diagnostic code for rating lumbosacral strain.  The service-
connected low back disability entities now are arthritis and 
disc disease and are properly rated under Diagnostic Codes 
5003-5292 and 5293.  

Arthritis is rated based on limitation of motion of the 
affected part.  Code 5003.  Slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent rating.  
A 20 percent rating requires moderate limitation of motion.  
Code 5292.  

A 10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Code 5293.  

On June 1996 VA orthopedic examination, the veterans gait 
was normal on short testing, and he was able to bend forward 
and touch his toes and perform a deep knee bend.  Straight 
leg raising was performed through a full range of motion.  On 
June 1997 VA orthopedic examination, there was no 
costovertebral angle or paravertebral tenderness.  The 
veteran was able to forward flex to about 88 degrees and 
extend to about 35 degrees.  Lateral bending was equal 
bilaterally at about 38 degrees and rotation was equal 
bilaterally at about 35 degrees.  No more than slight 
limitation of motion of the lumbar spine is shown.  This 
would warrant only a 10 percent rating under Code 5292.  
However, the veteran also has lumbar disc disease which 
produces pain/discomfort and social and industrial 
impairment.  The overall low back disability picture is one 
of no improvement in the ability to function under the 
ordinary conditions of life and work.  Brown, 5 Vet. App. 
413.  Hence, restoration of the 20 percent rating is 
warranted.  


Cervical Spine Arthritis

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent rating.  A 20 percent rating 
requires moderate limitation of motion.  38 C.F.R. Part 4, 
Code 5290.  

On September 1996 VA orthopedic examination, the veteran 
denied any cervical spine symptoms and there was full range 
of cervical spine motion on hyperextension and hyperflexion, 
as well as deviation of the head to the left and right.  
However, a June 1997 VA orthopedic examination showed there 
was still cervical spine impairment.  On examination, the 
veteran complained of neck pain associated with episodes of 
back pain.  The cervical spine demonstrated flexion and 
extension to 30 degrees, he could laterally bend to the left 
and right about 37 degrees (slightly less than normal), and 
bilateral rotation was to 55 degrees.  This reflects slight 
limitation of cervical spine motion.  Accordingly, 
restoration of a 10 percent rating for cervical spine 
arthritis is warranted.  



ORDER

Restoration of 20 percent ratings for left shoulder 
arthrotomy residuals and a lumbar spine disorder and of a 10 
percent rating for cervical spine arthritis is granted, 
subject to the regulations governing payment of monetary 
awards.  



		
	GEORGE R. SENYK
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
